UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) S Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to 14a-12 VASOMEDICAL, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: VASOMEDICAL, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS June 16, 2015 To our Stockholders: An annual meeting of stockholders will be held the Homewood Suites, 40 Westbury Avenue, Carle Place, New York 11514, on Tuesday, June 16, 2015, beginning at 10:00 A.M. EDT.At the meeting, you will be asked to vote on the following matters: 1. Election of two directors in Class I, to hold office until the 2018 Annual Meeting of Stockholders. 2. Ratification of the appointment of Marcum LLP as our independent registered public accountants for the year ending December 31, 2015. 3. Any other matters that properly come before the meeting. The above matters are set forth in the proxy statement attached to this notice to which your attention is directed. If you are a stockholder of record at the close of business on April 20, 2015, you are entitled to vote at the meeting or at any adjournment or postponement of the meeting. This notice and proxy statement is first being mailed to stockholders on or about April 28, 2015. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be held on June 16, 2015.The Proxy Statement and Report on Form 10-K are available at www.proxyvote.com for registered holders and for beneficial owners. By Order of the Board of Directors, /s/ Jun Ma JUN MA Chief Executive Officer and President Dated: April 28, 2015 Westbury, New York WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, YOU ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE ACCOMPANYING PRE-ADDRESSED POSTAGE-PAID ENVELOPE AS DESCRIBED ON THE ENCLOSED PROXY CARD. YOUR PROXY, GIVEN THROUGH THE RETURN OF THE ENCLOSED PROXY CARD, MAY BE REVOKED PRIOR TO ITS EXERCISE BY FILING WITH OUR CORPORATE SECRETARY PRIOR TO THE MEETING A WRITTEN NOTICE OF REVOCATION OR A DULY EXECUTED PROXY BEARING A LATER DATE, OR BY ATTENDING THE MEETING AND VOTING IN PERSON. THIS PAGE LEFT INTENTIONALLY BLANK VASOMEDICAL, INC. 180 Linden Avenue Westbury, New York 11590 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS Tuesday, June 16, 2015 This proxy statement is being furnished to the holders of common stock, par value $.001, per share (the “common stock”) of Vasomedical, Inc. (the “Company”) in connection with the solicitation by and on behalf of its board of directors (the “Board”) of proxies for use at the Annual Meeting of Stockholders. Our Annual Meeting of Stockholders will be held on Tuesday, June 16, 2015, at the Homewood Suites, 40 Westbury Avenue, Carle Place, New York 11514 at 10:00 A.M. EDT.This proxy statement contains information about the matters to be considered at the meeting or any adjournments or postponements of the meeting. This notice and proxy statement is first being mailed to stockholders on or about April 28, 2015. ABOUT THE MEETING What is being considered at the meeting? You will be voting on the following: election of two Class I directors; ratification of the appointment of our independent registered public accountants; and any other matters that properly come before the meeting. Who is entitled to vote at the meeting? You may vote if you were a stockholder of record as of the close of business on April 20 , 2015. Each share of stock is entitled to one vote. How do I vote? You can vote in four ways: by attending the meeting in person; by completing, signing and returning the enclosed proxy card; by the internet at www.proxyvote.com, or; by phone at 1-800-690-6903. Voting by Proxy For stockholders whose shares are registered in their own names, as an alternative to voting in person at the Annual Meeting, you may vote by proxy via the Internet, by telephone or, for those stockholders who receive a paper proxy card in the mail, by mailing a completed proxy card. For those stockholders who receive a Notice of Internet Availability of Proxy Materials, the Notice of Internet Availability of Proxy Materials provides information on how to access your proxy card, which contains instructions on how to vote via the Internet or by telephone. For those stockholders who receive a paper proxy card, instructions for voting via the Internet or by telephone are set forth on the proxy card; alternatively such stockholders who receive a paper proxy card may vote by mail by signing and returning the mailed proxy card in the prepaid and addressed envelope that is enclosed with the proxy materials. In each case, your shares will be voted at the Annual Meeting in the manner you direct. If your shares are registered in the name of a bank or brokerage firm (your record holder), you may also submit your voting instructions over the Internet or by telephone by following the instructions provided by your record holder in the Notice of Internet Availability of Proxy Materials. If you received printed copies of the proxy materials, you can submit voting instructions by telephone or mail by following the instructions provided by your record holder on the enclosed voting instructions card. Those who elect to vote by mail should complete and return the voting instructions card in the prepaid and addressed envelope provided. Voting at the Meeting If your shares are registered in your own name, you have the right to vote in person at the Annual Meeting by using the ballot provided at the Annual Meeting, or if you requested and received printed copies of the proxy materials by mail, you can complete, sign and date the proxy card enclosed with the proxy materials you received and submit it at the Annual Meeting. If you hold shares through a bank or brokerage firm and wish to be able to vote in person at the Annual Meeting, you must obtain a “legal proxy” from your brokerage firm, bank or other holder of record and present it to the inspector of elections with your ballot at the Annual Meeting. Even if you plan to attend the Annual Meeting, we recommend that you submit your proxy or voting instructions in advance of the meeting as described above so that your vote will be counted if you later decide not to attend the Annual Meeting. Submitting your proxy or voting instructions in advance of the meeting will not affect your right to vote in person should you decide to attend the Annual Meeting. Can I change my mind after I vote? Yes, you may change your mind at any time before the vote is taken at the meeting. You can do this by (1) signing another proxy with a later date and returning it to us prior to the meeting, (2) filing with our corporate secretary (Corporate Secretary, Vasomedical, Inc. 180 Linden Avenue, Westbury, New York 11590) a written notice revoking your proxy, or (3) voting again at the meeting. What if I return my proxy card but do not include voting instructions? Proxies that are signed and returned but do not include voting instructions will be voted FOR the election of the nominees for director described herein, and FOR the ratification of our appointment of Marcum LLP as our independent registered public accountants. What does it mean if I receive more than one proxy card? It means that you have multiple accounts with brokers and/or our transfer agent. Please vote all of these shares. We recommend that you contact your broker and/or our transfer agent to consolidate as many accounts as possible under the same name and address. Our transfer agent is American Stock Transfer & Trust Company (718) 921-8200. Will my shares be voted if I do not provide my proxy? If you hold your shares directly in your own name, they will not be voted if you do not provide a proxy. Your shares may be voted under certain circumstances if they are held in the name of a brokerage firm.Under current rules of the New York Stock Exchange to which its members are subject, brokerage firms holding shares of common stock in “street name” may vote, in their discretion, on behalf of their clients if such clients have not furnished voting instructions with respect to ratification of the selection of the Company’s independent registered public accounting firm, but not with respect to the election of directors or any of the other proposals. Such voted shares are counted for the purpose of establishing a quorum.A broker non-vote occurs when a broker cannot exercise discretionary voting power and has not received instructions from the beneficial owner. 2 How many votes must be present to hold the meeting? Your shares are counted as present at the meeting if you attend the meeting and vote in person or if you properly return a proxy by mail. Proxies submitted that contain abstentions or broker non-votes will be deemed present at our meeting. In order for us to conduct our meeting, a majority of the shares of our outstanding common stock as of the close of business on April 20, 2015, must be present at the meeting. This is referred to as a quorum. On April 20, 2015, there were 156,142,283 shares of common stock outstanding and entitled to vote as a single class. What vote is required to approve each item? Directors are elected by a plurality of the votes cast.This means that the nominee for a slot with the most votes, or, if there are two or more nominees for a class, the two or more nominees, as the case may be, with the most votes for a particular class, will be elected to fill the available slot(s) for that class.Shares that are not voted, either because you marked your proxy card to withhold authority to vote for one or more nominees or because they are broker non-votes, will have no impact on the election of directors. The ratification of the appointment of Marcum LLP as our independent registered public accounting firm requires the affirmative vote of a majority of the total votes cast on the proposal (whether in person or by proxy) by holders entitled to vote on the proposal, assuming a quorum is present at the meeting.An abstention will be counted as a vote against that proposal and broker non-votes are not considered votes cast with respect to that matter, and consequently, will have no effect on the votes on that matter. Our officers and directors directly or beneficially own 41.17% of our voting power and intend to vote FOR the election of the nominees for directors, and FOR the ratification of the appointment of our independent registered public accountant. 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the beneficial ownership of shares of our common stock as of April 20, 2015 of (i) each person known by us to beneficially own 5% or more of the shares of outstanding common stock, based solely on filings with the SEC, (ii) each of our executive officers and directors, and (iii) all of our executive officers and directors as a group. Except as otherwise indicated, all shares are beneficially owned, and investment and voting power is held by the persons named as owners. The percentage of beneficial ownership for the table is based on 156,142,283 shares of our common stock outstanding as of April 20, 2015. To our knowledge, except under community property laws or as otherwise noted, the persons and entities named in the table have sole voting and sole investment power over their shares of our common stock. Unless otherwise indicated, each beneficial owner listed below maintains a mailing address of c/o Vasomedical, Inc., 180 Linden Avenue, Westbury, New York 11590. Name of Beneficial Owner Common Stock BeneficiallyOwned (1) % of Common Stock Michael J. Beecher ** * Peter Castle ** * Randy Hill ** * David Lieberman ** * Jun Ma, PhD ** % Behnam Movaseghi ** * Jonathan Newton ** * Edgar Rios ** * Simon Srybnik (2) (3) ** % Louis Srybnik (2) (3) % ** Directors and executive officers as a group (9 persons) % *Less than 1% of the Company's common stock 1. No officer or director owns more than one percent of the issued and outstanding common stock of the Company unless otherwise indicated.Includes beneficial ownership of the following numbers of shares that may be acquired within 60 days of April 20, 2015 pursuant to stock options awarded under our stock plans: Jun Ma, PhD Behnam Movaseghi Simon Srybnik Directors and executive officers as a group 4 2. Simon Srybnik and his brother Louis Srybnik are the sole directors and the Chairman of the Board and President, respectively of Kerns, which is the record holder of 25,714,286 shares. They are the sole shareholders of Kerns, each holding 50% of the shares.As a result, they may be deemed to be the co-beneficial owners of an aggregate of 25,714,286 shares.Mr. Simon Srybnik also holds sole dispositive power over 150,000 shares underlying the option he was granted upon being appointed to the Board of Directors, 598,125 shares of common stock awarded him as of December 31, 2011, as well as 11,460,900 additional shares of common stock.Mr. Louis Srybnik holds sole dispositive power over 1,636,700 shares of common stock. 3. Simon Srybnik and his brother Louis Srybnik are the sole directors and officers of Living Data Technology Corporation (“Living Data”). They also each own 35% of the outstanding shares of Living Data.The reporting persons, accordingly, share voting and dispositive powers over the 17,815,007 shares of our common stock owned by Living Data and, as a result, may be deemed to be the co-beneficial owners thereof. PROPOSAL ONE ELECTION OF DIRECTORS Our Certificate of Incorporation provides for a Board consisting of not less than three nor more than nine directors. Our Board now consists of seven directors.The Board has three classes of directors: Class I, whose term will expire in 2015 currently consisting of Mr. Rios and Mr. Srybnik; Class II, whose term will expire in 2016 currently consisting of Mr. Movaseghi, Mr. Castle and Mr. Hill; and Class III, whose term will expire in 2017 currently consisting of Dr. Ma and Mr. Lieberman.The directors each intend to serve on the Board until his successor is duly elected and qualified.The Board has nominated Mr. Rios and Mr. Srybnik for election as Class I directors to serve until the 2018 annual meeting of stockholders or until their successors are duly elected and qualified. Assuming a quorum is present, the nominee for a slot with the most votes, or, if there are two or more nominees for a class, the two or more nominees, as the case may be, with the most votes for a particular class, will be elected to fill the available slot(s) for that class. Consequently, any shares not voted at the meeting, whether by abstention or otherwise, will have no effect on the election of directors. Shares represented by executed proxies in the form enclosed will be voted, unless otherwise indicated, for the election as directors of the nominee(s) identified above unless any such nominee shall be unavailable, in which event such shares will be voted for a substitute nominee designated by the Board. The Board has no reason to believe that any of the nominees will be unavailable or, if elected, will decline to serve. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” ELECTION OF THE ABOVE NOMINEES AS DIRECTORS Directors’ Compensation Non-employee directors receive an annual fee of $30,000, payable in stock or cash.In addition, each non-employee director receives a fee of $2,500 for each Board meeting attended in person, $2,500 for each Audit Committee meeting attended, $1,500 for each Compensation Committee meeting attended, and $1,500 for each Executive Committee meeting attended.Each director that serves as the Chair of a committee of the Board receives an annual fee of $5,000 in addition to the other fees to which they are entitled. The Company also reimburses directors for reasonable expenses incurred in attending meetings. The table below summarizes compensation paid in the year ended December 31, 2014 by the Company to its directors: 5 Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation(1) Total Simon Srybnik - David Lieberman - Jun Ma, PhD - Peter Castle - Randy Hill - Behnam Movaseghi - Edgar Rios - Tax gross-up on stock award. Board Meetings and Attendance Our Board held five meetings during the year ended December 31, 2014. Each director attended or participated in at least 75% of such meetings of the Board. Executive Committee The Board has a standing Executive Committee, formed in January 2012, currently consisting of David Lieberman (Chairman), Peter Castle and Behnam Movaseghi.The Executive Committee may function as the Board when the Board is not in session.The Executive Committee held three meetings in 2014. Audit Committee The Board has a standing Audit Committee.The Board has affirmatively determined that the directors who serve on the Audit Committee are independent.The Audit Committee currently consists of Peter C. Castle (Chairman) and Behnam Movaseghi.Mr. Castle and Mr. Movaseghi have substantial experience in assessing the performance of companies gained by serving in various capacities in other companies.As a result, they have an understanding of financial statements. The committee members regularly meet with our independent registered public accounting firm outside the presence of management.The Audit Committee held six meetings in 2014. Compensation Committee Our Compensation Committee annually establishes, subject to the approval of the Board and any applicable employment agreements, the salaries, which will be paid to our executive officers during the coming year, and administers any stock-based benefit plans.The Compensation Committee currently consists of Behnam Movaseghi (Chairman) and Peter C. Castle, each of whom is independent.The Compensation Committee held two meetings in 2014. Nominating Committee The Company does not maintain a standing nominating committee. 6 Information about the Directors and Nominees The following is a brief account of the business experience for at least the past five years of our directors: Name of Director Age Principal Occupation Simon Srybnik 98 Chairman of the Board and Director David Lieberman (1) 70 Vice Chairman of the Board and Director Jun Ma 51 President, Chief Executive Officer and Director Peter C. Castle (1) (2) (3) 46 Director Randy Hill 68 Chief Executive Officer of VasoHealthcare and Director Behnam Movaseghi (1) (2) (3) 61 Director Edgar Rios 62 Director (1) Member of the Executive Committee (2) Member of the Audit Committee (3) Member of Compensation Committee The following is a brief account of the business experience for at least the past five years of our directors: Simon Srybnik has been a director since June 2007 and Chairman of the Board since June 2010.He is the Chairman of the Board of Kerns Manufacturing Corp. and Living Data Technology Corp.A lifetime entrepreneur and industrialist, Mr. Srybnik has founded and managed many companies in various industries including machinery and process equipment, aerospace and defense, biotechnology and healthcare. David Lieberman has been a director of the Company and the Vice Chairman of the Board, since February 2011. Mr. Lieberman has been a practicing attorney in the State of New York for more than 40 years, specializing in corporation and securities law. He is currently a senior partner at the law firm of Beckman, Lieberman & Barandes, LLP, which firm performs certain legal services for the Company and its subsidiaries.For the year ended December 31, 2014, fees of approximately $240,000 were paid to this firm. Jun Ma, PhD has been a director since June 2007 and was appointed President and Chief Executive Officer of the Company on October 16, 2008. Dr. Ma has held various positions in academia and business, and prior to becoming President and CEO of the Company, had provided technology and business consulting services to several domestic andinternationalcompanies in aerospace, automotive, biomedical, medical device, and other industries, including Kerns Manufacturing Corp. and Living Data Technology Corp., both of which are stockholders of our Company. Peter Castle has been a director since August 2010.Mr. Castle is currently the President and Chief Operating Officer of NetWolves Corporation, where he has been employed since 1998. Mr. Castle also held the position of Chief Financial Officer from 2001 until October 2009, Vice President of Finance since January 2000, Controller from August 1998 until December 1999 and Treasurer and Secretary from August 1999. NetWolves is a global telecommunications and Internet managed services provider offering single-source network solutions that provides multi-carrier and multi-vendor implementation to over 1,000 customers worldwide. 7 Randy Hill was appointed a director in April 2013. Mr. Hill joined the Company as Senior Vice President of Vasomedical and Chief Executive Officer of Vaso Diagnostics, Inc. d/b/a/ VasoHealthcare, a wholly owned subsidiary of Vasomedical, on July 30, 2012.Prior to joining Vasomedical, Mr. Hill was, until May 2011, interim Chief Executive Officer of Siemens Healthcare USA, the U.S. organization of the healthcare sector of Siemens AG (NYSE:SI), a German multinational conglomerate, where he was responsible for sales, marketing, service, and logistics across the Siemens Healthcare portfolio. For several years prior thereto, Mr. Hill was Chief Operating Officer of Siemens Healthcare USA, responsible for setting and implementing national strategies to sell Siemens products and services, and achieving synchronization across Siemens Healthcare’s U.S. Business Management and Solutions Implementation teams. Behnam Movaseghi has been a director since July 2007. Mr. Movaseghi has been treasurer of Kerns Manufacturing Corporation since 2000, and controller from 1990 to 2000. For approximately ten years prior thereto Mr. Movaseghi was a tax and financial consultant. Mr. Movaseghi is a Certified Public Accountant. Edgar G. Rios has been a director of the Company, since February 2011. Mr. Rios currently is President of Edgary Consultants, LLC. and was appointed a director in conjunction with the Company’s consulting agreement with Edgary Consultants, LLC. Mr. Rios is co-founder and managing director of Wenzi Capital Partners, a venture capital and private equity firm. Mr. Rios was Executive Vice President, General Counsel, Secretary, and Director of AmeriChoice Corporation from its inception in 1989 through its acquisition by UnitedHealth in 2002. He is a co-founder of AmeriChoice and was part of the management team that grew revenues to $675 million in 2001. Prior to co-founding AmeriChoice, Mr. Rios was a co-founder of a number of businesses that provided technology services and non-technology products to government purchasers. Over the years, Mr. Rios also has been an investor, providing seed capital to various technology and nontechnology start-ups. Mr. Rios also serves as a member of the Board of Trustees of Meharry Medical School and as a director and secretary of the An-Bryce Foundation. Mr. Rios holds a J.D. from Columbia University Law School and an A.B. from Princeton University. 8 MANAGEMENT Our Officers are: Name of Officer Age Position held with the Company Jun Ma, PhD 51 President, Chief Executive Officer Randy Hill 68 Senior Vice President Michael J. Beecher 70 Chief Financial Officer and Secretary Jonathan P. Newton 54 Vice President of Finance and Treasurer Michael J. Beecher, CPA,joined the Company as Chief Financial Officer in September 2011.Prior to joining Vasomedical, Mr. Beecher was Chief Financial Officer of Direct Insite Corp., a publicly held company, from December 2003 to September 2011.Prior to his position at Direct Insite, Mr. Beecher was Chief Financial Officer and Treasurer of FiberCore, Inc., a publicly held company in the fiber-optics industry from 1996 to 2000.From 1989 to 1995 he was Vice-President Administration and Finance at the University of Bridgeport.Mr. Beecher began his career in public accounting with Haskins & Sells, an international public accounting firm.He is a graduate of the University of Connecticut, a Certified Public Accountant and a member of the American Institute of Certified Public Accountants. Jonathan P. Newton served as Chief Financial Officer of the Company from September 1, 2010 to September 8, 2011, and is currently Vice President of Finance and Controller.From June 2006 to August 2010, Mr. Newton was Director of Budgets and Financial Analysis for Curtiss-Wright Flow Control.Prior to his position at Curtiss-Wright Flow Control, Mr. Newton was Vasomedical’s Director of Budgets and Analysis from August 2001 to June 2006.Prior positions included Controller of North American Telecommunications Corp., Accounting Manager for Luitpold Pharmaceuticals, positions of increasing responsibility within the internal audit function of the Northrop Grumman Corporation and approximately three and one half years as an accountant for Deloitte Haskins & Sells, during which time Mr. Newton became a Certified Public Accountant.Mr. Newton holds a B.S. in Accounting from SUNY at Albany, and a B.S. in Mechanical Engineering from Hofstra University. Executive Compensation The following table sets forth the annual and long-term compensation with respect to the Principal Executive Officer (“PEO”), the Principal Financial Officer (“PFO”) and each of the other executive officers of the Company who received more than $100,000 for services rendered for the year ended December 31, 2014: 9 Summary Compensation Table Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) (1) Option Awards ($) (1) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings All Other Compensation ($) (2) Total ($) Jun Ma, PhD - Chief Executive Officer (3) - Michael J. Beecher - Chief Financial Officer - Randy Hill - - - Senior Vice President - Jonathan P. Newton - Vice President of Finance and Treasurer (4) - 1. Represents fair value on the date of grant.See Note B to the Consolidated Financial Statements included in our Form 10–K for the year ended December 31, 2014 for a discussion of the relevant assumptions used in calculating grant date fair value. 2. Represents tax gross-ups, vehicle allowances, and amounts matched in the Company’s 401(k) Plan. Employment Agreements On March 21, 2011, the Company entered into an Employment Agreement with its President and Chief Executive Officer, Dr. Jun Ma, for a three-year term ending on March 14, 2014. The Employment Agreement was amended in 2013 and currently provides for a continuing three-year term, unless earlier terminated by the Company, but in no event can extend beyond March 21, 2019. The Employment Agreement currently provides for annual compensation of $275,000.Dr. Ma shall be eligible to receive a bonus for each fiscal year during the employment term. The amount and the occasion for payment of such bonus, if any, shall be at the discretion of the Board of Directors. Dr. Ma shall also be eligible for an award under any long-term incentive compensation plan and grants of options and awards of shares of the Company’s stock, as determined at the Board of Directors’ discretion. The Employment Agreement further provides for reimbursement of certain expenses, and certain severance benefits in the event of termination prior to the expiration date of the Employment Agreement. Equity Compensation Plan Information We maintain various stock plans under which stock options and stock grants are awarded at the discretion of our Board or its compensation committee.The purchase price of the shares under the plans and the shares subject to each option granted is not less than the fair market value on the date of the grant.The term of each option is generally five years and is determined at the time of the grant by our Board or the Compensation Committee.The participants in these plans are officers, directors, employees and consultants of the Company and its subsidiaries and affiliates. The following table provides information concerning outstanding options, unvested stock and equity incentive plan awards for the named executives as of December 31, 2014: 10 Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options - Exercisable Number of Securities Underlying Unexercised Options - Unexercisable Equity Incentive Plan Awards: Number of Underlying Unexercised Unearned Options Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested Jun Ma, PhD - - $ 7/25/2017 - Jonathan P. Newton The following information is provided about our current stock plans not approved by stockholders: 2010 Stock Option and Stock Issuance Plan On June 17, 2010 the Board of Directors approved the 2010 Stock Plan (the “2010 Plan”) for officers, directors, employees and consultants of the Company. The stock issuable under the 2010 Plan shall be shares of the Company’s authorized but unissued or reacquired common stock. The maximum number of shares of common stock which may be issued under the 2010 Plan is 5,000,000 shares. The 2010 Plan is comprised of two separate equity programs, the Options Grant Program, under which eligible persons may be granted options to purchase shares of common stock, and the Stock Issuance Program, under which eligible persons may be issued shares of common stock directly, either through the immediate purchase of such shares or as a bonus for services rendered to the Company. The 2010 Plan provides that the Board of Directors, or a committee of the Board of Directors, will administer it with full authority to determine the identity of the recipients of the options or shares and the number of options or shares. Options granted under the 2010 Plan may be either incentive stock options or non-qualified stock options. The option price shall be 100% of the fair market value of the common stock on the date of the grant (or in the case of incentive stock options granted to any individual stockholder possessing more than 10% of the total combined voting power of all voting stock of the Company, 110% of such fair market value). The term of any option may be fixed by the Board of Directors, or its authorized committee, but in no event shall it exceed five years from the date of grant. Options are exercisable upon payment in full of the exercise price, either in cash or in common stock valued at fair market value on the date of exercise of the option. As of December 31, 2014, 4,015,000 restricted shares of common stock were granted under the 2010 Plan to non-officer employees and consultants of the Company and 2,575,000 restricted shares of common stock were granted to company officers and directors. As of December 31, 2014, 945,000 shares have been forfeited and 646,222 shares have been withheld for withholding taxes. No options were issued under the 2010 Plan during the years ended December 31, 2014 and 2013.At December 31, 2014, 1,222 shares remain available for future issuance under the 2010 Plan. 11 2013 Stock Option and Stock Issuance Plan On October 30, 2013 the Board of Directors approved the 2013 Stock Plan (the “2013 Plan”) for officers, directors, employees and consultants of the Company. The stock issuable under the 2013 Plan shall be shares of the Company’s authorized but unissued or reacquired common stock. The maximum number of shares of common stock which may be issued under the 2013 Plan is 7,500,000 shares. The 2013 Plan is comprised of two separate equity programs, the Options Grant Program, under which eligible persons may be granted options to purchase shares of common stock, and the Stock Issuance Program, under which eligible persons may be issued shares of common stock directly, either through the immediate purchase of such shares or as a bonus for services rendered to the Company. The 2013 Plan provides that the Board of Directors, or a committee of the Board of Directors, will administer it with full authority to determine the identity of the recipients of the options or shares and the number of options or shares. Options granted under the 2013 Plan may be either incentive stock options or non-qualified stock options. The option price shall be 100% of the fair market value of the common stock on the date of the grant (or in the case of incentive stock options granted to any individual stockholder possessing more than 10% of the total combined voting power of all voting stock of the Company, 110% of such fair market value). The term of any option may be fixed by the Board of Directors, or its authorized committee, but in no event shall it exceed five years from the date of grant. Options are exercisable upon payment in full of the exercise price, either in cash or in common stock valued at fair market value on the date of exercise of the option. As of December 31, 2014, 290,000 shares of common stock were granted under the 2013 Plan and 30,012 shares were withheld for taxes. At December 31, 2014, 7,240,012 shares remain available for future issuance under the 2013 Plan. The following chart summarizes the options, warrants and stock grants outstanding and available to be issued at December 31, 2014: Plan category (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights (b) Weighted-average exercise price of outstanding options, warrants and rights (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity Compensation plans approved by security holders $ - Equity Compensation plans not approved by security holders (1) $ Total 12 Includes 200,000 shares issuable upon exercise of options, and 90,000 shares of restricted common stock granted but unissued under both the 2010 Plan and 2013 Plan.The weighted average exercise price of the options is $0.22, and the exercise price for the stock grants is zero.1,222 shares and 7,240,012 shares remain available for future grants under the 2010 Plan and 2013 Plan, respectively. Aggregated Option Exercises in Last Fiscal Year and Fiscal Year End Option Values The following table sets forth certain information with respect to stock option exercises by the named executive officers during the year ended December 31, 2014, and the value of unexercised options held by them at December 31, 2014. Number of unexercised options at fiscal year end Value of unexercised in-the-money options at fiscal year end (1) Name Shares acquired on exercise (#) Value realized ($) Exercisable Unexercisable Exercisable Unexercisable Jun Ma, PhD $ $ Market value of the Company's common stock on December 31, 2014 was $0.17. Compensation Committee Interlocks and Insider Participation During the year ended December 31, 2014, our Compensation Committee consisted of Messrs. Movaseghi and Castle. Neither of the members of our Compensation Committee has ever been an officer or employee of the Company, or is a participant in a transaction disclosed, or required to be disclosed, under the heading “Certain Relationships and Related Transactions.”None of our executive officers serves as a member of the compensation committee or board of directors of any entity that has an executive officer serving on our Compensation Committee or as a director of the Company. In accordance with rules promulgated by the Securities and Exchange Commission, the information included under the captions “Compensation Committee Report on Executive Compensation”, and “Audit Committee Report” will not be deemed to be filed or to be proxy soliciting material or incorporated by reference in any prior or future filings by us under the Securities Act of 1933 or the Securities Exchange Act. COMPENSATION COMMITTEE REPORT ON EXECUTIVE COMPENSATION The compensation of our executive officers is generally determined by the Compensation Committee of our Board, subject to applicable employment agreements. Each member of the Compensation Committee is a director who is not our employee. The following report with respect to certain compensation paid or awarded to our executive officers during the year ended December 31, 2014 is furnished by the directors who comprised the Compensation Committee during 2014. Compensation Discussion and Analysis Executive Compensation Objectives Our compensation programs are intended to enable us to attract, motivate, reward and retain the management talent required to achieve corporate objectives, and thereby increase stockholder value.It is our policy to provide incentives to senior management to achieve both short-term and long-term objectives and to reward exceptional performance and contributions to the development of our business.To attain these objectives, our executive compensation program generally includes a competitive base salary, bonuses and stock-based compensation.Compensation to our CEO for 2014 was pursuant to a prior contractual agreement. 13 Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics that applies to all of our directors, officers and employees, including the principal executive officer, principal financial officer, principal accounting officer, controller or persons performing similar functions. A copy of the Code of Business Conduct and Ethics will be provided to any person, without charge, upon request to (516) 997-4600 or to Investor Relations, Vasomedical, Inc. 180 Linden Avenue, Westbury, New York 11590. The Code is also available on our website www.vasomedical.com. Amendments to the Code of Business Conduct and Ethics that apply to our principal executive officer, principal financial officer, principal accounting officer, controller or persons performing similar functions, if any, will be posted on our website at www.vasomedical.com. We will disclose any waivers of provisions of our Code of Business Conduct and Ethics that apply to our directors and principal executive, financial and accounting officers by disclosing such information on a Current Report on Form8-K. Section 162(m) of the Federal Income Tax Code Generally, Section 162(m) denies deduction to any publicly held company for certain compensation exceeding $1,000,000 paid to the chief executive officer and the four other highest paid executive officers, excluding, among other things, certain performance-based compensation.The Compensation Committee and Board intend that the stock and stock options issued qualify for the performance-based exclusion under Section 162(m).The Compensation Committee will continually evaluate to what extent Section 162 will apply to its other compensation programs. Respectfully submitted, The Compensation Committee Behnam Movaseghi (Chairman) Peter C. Castle AUDIT COMMITTEE REPORT This is a report of the Audit Committee of our Board.This report shall not be deemed incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934 and shall not otherwise be deemed to be filed under either such Act. In 2014, our Audit Committee consisted of Peter C. Castle (Chairman) and Behnam Movaseghi.The current members of the Audit Committee satisfy the applicable independence requirements. We intend to comply with future audit committee requirements as they become applicable to us. The Audit Committee oversees the Company’s financial reporting process on behalf of the Board.Management has the primary responsibility for the financial statements and the reporting process, including the systems of internal controls.In fulfilling its oversight responsibilities, the Audit Committee reviewed and discussed with management the audited financial statements included in the Company’s Report on Form 10-K for the year ended December 31, 2014. 14 As required by its written charter, which sets forth its responsibilities and duties, the Audit Committee reviewed and discussed our audited financial statements for the year ended December 31, 2014 with our independent auditors.The Audit Committee reviewed and discussed with Marcum LLP, the Company’s independent registered public accounting firm, who are responsible for expressing an opinion on the conformity of those audited financial statements with the accounting principles generally accepted in the United States of America, their judgments as to the quality, and not just the acceptability, of the Company’s accounting principles and such other matters required to be discussed by the Statement on Auditing Standards No. 61, as amended, “Communication With Audit Committees,” as adopted by the Public Company Accounting Oversight Board.The Audit Committee has also received and reviewed the written disclosures and the letter from Marcum LLP required by Independence Standard No. 1, “Independence Discussions with Audit Committees,” as amended by the Independence Standards Board. Based on these reviews and discussions, the Audit Committee recommended to the Board that the financial statements referred to above be included in the Company’s Report on Form 10-K for the year ended December 31, 2014 for filing with the Securities and Exchange Commission. The Audit Committee has also reviewed and discussed the fees paid to Marcum LLP during the year ended December 31, 2014 for audit and non-audit services, which are set forth below under “Audit Fees” and has considered whether the provision of the non-audit services is compatible with maintaining Marcum LLP’s independence and concluded that it is. Respectfully submitted, The Audit Committee Peter C. Castle (Chairman) Behnam Movaseghi The following is a summary of the aggregate fees for professional services rendered to us by Marcum LLP, our independent auditors, for the fiscal year ended December 31, 2014: Audit fees $ $
